PER CURIAM.
Mario Salas seeks to appeal the district court’s order denying his motion filed under 28 U.S.C. § 2255 (2000). We have reviewed the record and the district court’s opinion and conclude that Salas has not made a substantial showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2) (2000). Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the *485materials before the court and argument would not aid the decisional process.

DISMISSED.